UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2170


NOAH NATHAN,

                Plaintiff - Appellant,

           v.

TAKEDA PHARMACEUTICALS AMERICA, INC.; TAKEDA PHARMACEUTICALS
U.S.A., INC., f/k/a Takeda Pharmaceuticals North America,
Inc.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:11-cv-01360-AJT-TRJ)


Argued:   September 19, 2013                 Decided:   October 24, 2013


Before WILKINSON and KING, Circuit Judges, and Samuel G. WILSON,
United States District Judge for the Western District of
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: James Alfred Bell, IV, BELL & BELL LLP, Philadelphia,
Pennsylvania, for Appellant.     Dana Lewis Rust, MCGUIREWOODS,
LLP, Richmond, Virginia, for Appellees. ON BRIEF: Christian B.
Nagel, FLUET, HUBER & HOANG, PLLC, Lake Ridge, Virginia, for
Appellant.     Stephanie   B.  Karn,   Edward   M.   Eakin, III,
MCGUIREWOODS LLP, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     This is an appeal by Noah Nathan (“Nathan”) from the entry

of summary judgment on his claims against Takeda Pharmaceuticals

North   America,      Inc.       and    Takeda    Pharmaceuticals      America,      Inc.

(collectively referred to as “Takeda”) for alleged violations of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et

seq. (2012).        In a published memorandum decision, the district

court   found      that    Takeda       was   entitled    to   summary     judgment    on

Nathan’s    claims        that    Takeda:        (1)   discriminated       against    him

because of his status as a male caregiver; (2) subjected him to

a hostile work environment; and (3) retaliated against him for

engaging in protected activity.                  We affirm.

     We review a grant of summary judgment de novo. Bonds v.

Leavitt, 629 F.3d 369, 380 (4th Cir. 2011), cert. denied, 132 S.

Ct. 398 (2011).           Summary judgment is only appropriate when there

is no genuine issue as to any material fact and the moving party

is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).                            In

addition,     we    must     review       the     evidence     in    the     light   most

favorable to the non-moving party. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986).

     In     consideration          of    this     standard,     we    have     carefully

reviewed the issues, the record, the law, and the arguments we

have heard and conclude that there is little that we can add to

                                              3
the thorough and well-reasoned opinion of the district court.

Thus,   we   affirm   the   judgment   below   on   the   reasoning    of   the

district court. See Nathan v. Takeda Pharm. Am., Inc., 890 F.

Supp. 2d 629 (E.D. Va. 2012).

                                                                      AFFIRMED




                                       4